Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/13/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11251420 in view of Singh et al. (“Singh”, US 20150099182 A1).
Regarding claim 9, claim 1 of U.S. Patent No. 11251420 claims an electrochemically active structure teaches the limitations of claim 9 of current application expect that the shell consists essentially of a shelling material consisting a surfactant. 
However, Singh teaches an electrochemically active structure comprising a core and a shell at least partially surrounding the core, wherein the shell consists essentially of a shell material consisting of a surfactant (Singh, [0060], [0054], [0012], e.g., the electrode of the electrochemical cell can be a cathode; electrode can include an active material comprising core-shell nanoparticles; core-shell metal nanoparticles which are comprised by the electrode are synthesized by a method which includes adding surfactant to a core reagent complex to produce core nanoparticles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the shell consists essentially of a shelling material consisting a surfactant, for the purpose of improving the performance (Singh, [0009]).

Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/445,022 (reference application) in view of Singh et al. (“Singh”, US 20150099182 A1). 
Regarding claim 9, claim 1 of copending Application No. 16/445,022 recites “a cathode comprising a metal nanostructure core including at least one dimension that is less than or equal to 20 nm, and a shell at least partially surrounding the metal nanostructure core” and “wherein the shell consists of a shell material”.  Claim 1 of copending Application No. 16/445,022 does not claim the shelling material consisting a surfactant. 
However, Singh teaches an electrochemically active structure comprising a core and a shell at least partially surrounding the core, wherein the shell consists essentially of a shell material consisting of a surfactant (Singh, [0060], [0054], [0012], e.g., the electrode of the electrochemical cell can be a cathode; electrode can include an active material comprising core-shell nanoparticles; core-shell metal nanoparticles which are comprised by the electrode are synthesized by a method which includes adding surfactant to a core reagent complex to produce core nanoparticles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the shelling material consisting a surfactant, for the purpose of improving the performance (Singh, [0009]).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 9 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/703,654 in view of Singh et al. (“Singh”, US 20150099182 A1).
Regarding claim 9, claim 1 of copending Application No. 16/703,654 recites “a cathode comprising a cathode core containing a transition metal, a lanthanide, an actinide, or a combination thereof and a fluoride-containing shell at least partially surrounding the cathode core”.  Claim 1 of copending Application No. 16/703,654 does not claim wherein the shell consists essentially of a shelling material consisting a surfactant. 
However, Singh teaches an electrochemically active structure comprising a core and a shell at least partially surrounding the core, wherein the shell consists essentially of a shell material consisting of a surfactant (Singh, [0060], [0054], [0012], e.g., the electrode of the electrochemical cell can be a cathode; electrode can include an active material comprising core-shell nanoparticles; core-shell metal nanoparticles which are comprised by the electrode are synthesized by a method which includes adding surfactant to a core reagent complex to produce core nanoparticles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the shell consists essentially of a shelling material consisting a surfactant, for the purpose of improving the performance (Singh, [0009]).
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 9-14 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kurihara (US 20130248775 A1).
Regarding claim 9, Kurihara teaches a core and a shell at least partially surrounding the core, wherein the shell consists essentially of a shell material consisting of a surfactant (Kurihara, Abstract, [0080], e.g., fine copper particles coated with the alkylamine; oleylamine as the alkylamine).
“An electrochemically active structure” is defined by the limitations “a core and a shell at least partially surrounding the core, wherein the shell consists essentially of a shell material consisting of a surfactant.”  Kurihara teaches a core and a shell at least partially surrounding the core, wherein the shell consists essentially of a shell material consisting of a surfactant as disclosed above; therefore, Kurihara meets “[a]n electrochemically active structure”.
Regarding claim 10, Kurihara teaches wherein the surfactant comprises a functional group -NH2 (Kurihara, Abstract, [0080], e.g., fine copper particles coated with the alkylamine; oleylamine as the alkylamine).
Regarding claim 11, Kurihara teaches wherein the surfactant comprises oleylamine (Kurihara, Abstract, [0080], e.g., fine copper particles coated with the alkylamine; oleylamine as the alkylamine).
Regarding claims 12-13, Kurihara teaches wherein the core comprises an electrochemically active material of copper (Kurihara, Abstract, e.g., fine copper (which is being interpreted as an electrochemically active material) particles coated with the alkylamine).
Regarding claim 14, Kurihara teaches wherein the core comprises a nanoparticle having a diameter of about 20 nm (Kurihara, [0080], e.g., fine coated copper particles had a mean particle diameter of 15.8 nm (which is being interpreted as about 20 nm)).
Regarding claim 17, Kurihara teaches wherein the surfactant is organic (Kurihara, Abstract, [0080], e.g., fine copper particles coated with the alkylamine; oleylamine as the alkylamine).

Claim 35 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Singh et al. (“Singh”, US 20150099182 A1).
Regarding claim 35, Singh teaches a battery comprising a cathode; an anode; and a liquid electrolyte (Singh, [0053], [0060], [0070], e.g., battery; anode; cathode; the electrolyte solution was 3:1 LiBH4:Mg(BH4).sub.2 in 1,2-dimethoxyethane);
wherein the cathode comprises an electrochemically active structure comprising a core and a shell at least partially surrounding the core, wherein the shell consists essentially of a shell material consisting of a surfactant (Singh, [0060], [0054], [0012], e.g., the electrode of the electrochemical cell can be a cathode; electrode can include an active material comprising core-shell nanoparticles; core-shell metal nanoparticles which are comprised by the electrode are synthesized by a method which includes adding surfactant to a core reagent complex to produce core nanoparticles).
“A liquid type F-shuttle battery” is defined by the limitations “a cathode; an anode; and a liquid electrolyte; wherein the cathode comprises the electrochemically active structure according to claim 9.”  Kurihara teaches a cathode; an anode; and a liquid electrolyte; wherein the cathode comprises the electrochemically active structure comprising a core and a shell at least partially surrounding the core, wherein the shell consists essentially of a shell material consisting of a surfactant as disclosed above; therefore, Kurihara meets “[a] liquid type F-shuttle battery”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara (US 20130248775 A1).
Regarding claim 15, Kurihara teaches fine coated copper particles shown in FIG. 1 had a mean particle diameter of 15.8 nm (which is being interpreted as about 20 nm) with approximately uniform particle diameters (Kurihara, [0080]).
Changing the shape of the copper particle as shown in Fig. 1 to a nanowire shape, without any new or unexpected results, is an obvious engineering design. (See MPEP § 2144.04).
Regarding claim 16, Kurihara teaches the electrochemically active structure and the shell material as disclosed in claims 9-15 and 17 as disclosed above; therefore, Kurihara is expected to have wherein the shell material is configured such that the electrochemically active structure is capable of charging and/or discharging at a current of at least about 50 uA, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. (See MPEP § 2112).

Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to a new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIXIA ZHANG whose telephone number is (571)272-5697.  The examiner can normally be reached on First Week: M, T, Th 8-5; Second Week: M, T 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAIXIA ZHANG/Primary Examiner, Art Unit 1723